Case 0:19-cv-60871-AHS Document 20 Entered on FLSD Docket 01/08/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-60871-CIV-SINGHAL



  CAROLYN DYKES, individually and on
  behalf of all others similarly situated,

                 Plaintiff,

  v.

  VALENTINE & KEBARTAS, LLC, et al.,
              Defendants.
  ________________________________________


                        CERTIFICATION AND ORDER OF TRANSFER


                 THIS CAUSE is before the undersigned upon United States District Judge William

  P. Dimitrouleas’ Order of Reassignment to United States District Judge Raag Singhal. (ECF No.

  19) The undersigned hereby certifies that there are no pending referred motions in this cause.

  Therefore, it is hereby

                 ORDERED that the Clerk of the Court transfer assignment of this case to Judge Raag

  Singhal’s paired Magistrate Judge.

                 DONE AND ORDERED at Fort Lauderdale, Florida, this 8th day of January, 2020.




  Copies to:

  All Counsel of Record and/or Pro Se Parties
